                       Case 2:18-cv-02347-MTL Document 71 Filed 10/25/19 Page 1 of 2




1    Marc J. Victor, SBN 016064
     Jody L. Broaddus, SN 020122
2    ATTORNEYS FOR FREEDOM
     3185 South Price Road
3
     Chandler, Arizona 85248
4    Phone: (480) 755-7110
     Fax: (480) 857-0150
5    Marc@AttorneyForFreedom.com
6    Jody@AttorneyForFreedom.com
     Attorneys for Plaintiffs
7
                                  IN THE UNITED STATES DISTRICT COURT
8
                                   IN AND FOR THE DISTRICT OF ARIZONA
9
10       Johnny Wheatcroft and Anya Chapman, as            Case No.: 2:18-cv-02347-MTL
         husband and wife, and on behalf of minors J.
11       W. and B. W.,
12                                Plaintiffs,
                                                                NOTICE OF SERVICE OF
13       v.                                                      MANDATORY INITIAL
                                                                DISCOVERY RESPONSES
14       City of Glendale, a municipal entity; Matt
         Schneider, in his official and individual
15       capacities; Mark Lindsey, in his official and
         individual capacities; and Michael Fernandez,
16       in his official and individual capacities;
17                                Defendants.
18
                  Plaintiffs Johnny Wheatcroft and Anya Chapman, individually, and on behalf of minors
19
     J.W. and B.W. (collectively, “Plaintiffs”), hereby give notice that, on this date, Plaintiffs mailed
20
     the following documents to Defendants:
21
                  1.       Plaintiffs’ Fifth Supplemental Responses to the Mandatory Initial Discovery
22
     Project.
23
                  DATED this 25th day of October, 2019.
24
25
     /        /   /
26
              Case 2:18-cv-02347-MTL Document 71 Filed 10/25/19 Page 2 of 2




1                                                      ATTORNEYS FOR FREEDOM
2
3                                                      By: /s/ Jody L. Broaddus
4                                                      Jody L. Broaddus, Esq.
                                                       Marc J. Victor, Esq.
5                                                      Attorneys for Plaintiffs
6                                     CERTIFICATE OF SERVICE
7           I hereby certify that on this 25th day of October, 2019, I electronically transmitted the
8    foregoing to the Clerk’s office using the CM/ECF system for filing and transmittal of a Notice of
9    Electronic filing to the following registrants, and a copy was also sent by first class mail to:
10                                          Joseph J. Popolizio
11                                         Justin M. Ackerman
                                 JONES, SKELTON & HOCHULI, P.L.C.
12                                 40 North Central Avenue, Suite 2700
13                                      Phoenix, Arizona 85004

14
                                                       By: /s/ Alexzandria Thompson
15
16
17
18
19
20
21
22
23
24
25
26



                                                     -2-
